ORDER
On January 5, 2009, the Court placed petitioner on interim suspension after his arrest on drug and other charges. In the Matter of Jordan, 381 S.C. 141, 672 S.E.2d 104 (2009). On October 26, 2009, the Court suspended petitioner from the practice of law for nine (9) months. In the Matter of Jordan, 385 S.C. 614, 686 S.E.2d 682 (2009).1 Subsequently, on March 7, 2012, the Court suspended respondent from the practice of law for eighteen (18) months, retroactive to October 26, 2009. In the Matter of Jordan, 397 S.C. 1, 723 S.E.2d 586 (2012).2 The Court further stated:
[u]pon reinstatement to the practice of law, [petitioner] shall enter a two-year contract with Lawyers Helping Lawyers and file quarterly reports with the Commission on Lawyer Conduct during the contract period and, for these first two years he shall also submit quarterly reports regarding all trust account activity to the Commission.
Id. 397 S.C. at 7, 723 S.E.2d at 589.
Petitioner has filed a Petition for Reinstatement seeking reinstatement from both definite suspensions. The Committee on Character and Fitness (the Committee) issued a Report and Recommendation recommending petitioner’s reinstatement subject to the conditions set forth in the Court’s March 7, 2012, opinion. Neither petitioner nor the Office of Disciplinary Counsel filed exceptions to the Committee’s Report and Recommendation.
*51Petitioner is reinstated to the practice of law in this state subject to the following conditions:
1) petitioner shall extend his current monitoring contract with Lawyers Helping Lawyers for a period of two years;
2) during the contract period, petitioner shall file quarterly reports addressing his compliance with the monitoring contract with the Commission on Lawyer Conduct (the Commission); and
3) during the next two years, petitioner shall submit quarterly reports regarding all of his trust account activity to the Commission.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.

. Petitioner completed Pre-Trial Intervention and the drug charges were expunged. Most of the other charges were dismissed.


. The matters addressed in this opinion involved misconduct which occurred prior to petitioner's arrest.